Title: To Thomas Jefferson from David Ross, 22 March 1781
From: Ross, David
To: Jefferson, Thomas



Sir
Arrowfield 22d. March 1781.

The indisposition of the Gentleman I first intended to employ to the Northward has retarded that business a little, but I hope to have a person ready to sett out by Saturday which will give Colo. Muter longer time to furnish his several Estimates.
Finding Our Mercantile plans so much deranged by the Reduction of St. Eustatias—hence the dificulty of geting Mr. Crew  Convey’d in any Short time to Bermudas, I have been inclind to purchase a very fine Pilot boat burthen about 120 barrels and shall give her such a Cargoe as may probably enable him to return a Considerable quantity of gunpowder by the boat. I have engaged an experienced Bermudian to command her and hope she will run clear. This boat is call’d the Washington and will be ready to sail by Sunday. I shall be glad to receive the passports.
I am also loading a schooner call’d the Swallow about 360 barrels burthen for the Island of Hispaniola. She will be clear to sail by Sunday or Monday. If You thought it proper to address the Governor of that Island for a Small Supply of Arms I would order her to Cape Francois the place of his residence, otherwise I shall direct her to another port where the produce of the Island can be purchased cheaper.
I Have engaged a Capt. Kent to Superintend the Outfitt. of the Thetis untill a proper Captain and other officers are appointed. I have now sent him up with a letter to Cap. Maxwell to get the necessary information and to take measures for bringing her round as it seems to be the general opinion she is now at an improper place. When every thing is ready for bringing the Thetis round Youll be pleased to order the Arm’d Vessels to Convoy her or to lay below the Mouth of Chicahominy for fear of Accidents.
By my last letters from Philadelphia I find Tobacco is in no demand and that our State money cannot be Negotiated there on any terms. Tis probable Speaker Harrison can furnish me with some usefull hints on this Subject and intend to wait upon him tomorrow.
I am with great Respect Sir Your very hum Servt.,

David Ross

